Citation Nr: 1635497	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO. 12-14 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a cardiovascular accident (also claimed as a stroke), to include as secondary to service-connected hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Counsel


INTRODUCTION

The Veteran had active service with the United States Navy from October 1962 until October 1966, and with the Air Force from January 1967 until June 1983.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In October 2015, the Veteran had a hearing before the undersigned Veterans Law Judge; a transcript of that hearing has been associated with the record.


FINDINGS OF FACT

1. Service connection for hypertension was previously established in a VA decision not on appeal.

2. In June or July 2001, the Veteran had an episode of numbness in the left side of his face and in his left arm. An August 2001 magnetic resonance imaging study showed evidence of a focal ischemic insult to the right thalamus and right internal capsule, also described as a "small stroke."

3. In August 2016, a VA physician opined that the claimed cardiovascular accident was "at least as likely as not . . . caused by the service-connected hypertension."


CONCLUSION OF LAW

The criteria for service connection for residuals of a cardiovascular accident have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).


ORDER

Service connection for residuals of a cardiovascular accident is granted.



____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


